Citation Nr: 0421129	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation as a 
surviving parent of a deceased veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June to November 1969.  
He died on November [redacted], 1969.  The appellant is his surviving 
parent (his mother).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that determined the veteran's death was 
service connected, but denied the appellant's claim of 
entitlement to Dependency and Indemnity Compensation (DIC) as 
a surviving parent of a deceased veteran (hereinafter, the 
"DIC claim").  In the notice letter that accompanied this 
decision, the RO also denied the appellant's claim of 
entitlement to accrued benefits.  The appellant disagreed 
with this decision later that same month, and limited her 
appeal to the denial of her DIC claim.  In a statement of the 
case issued to the appellant and her service representative 
in November 2002, the RO concluded that no change was 
warranted in the denial of her DIC claim.  The appellant 
perfected a timely appeal when she filed a substantive appeal 
(VA Form 9) later that same month.

As the time for initiating an appeal of the denial of the 
appellant's accrued benefits claim has long since expired, 
the Board concludes that this claim is not in appellate 
status.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).


FINDINGS OF FACT

1.  There is no reasonable possibility of obtaining any 
additional evidence necessary for an equitable disposition of 
this appeal.

2.  The veteran died on November [redacted], 1969, while on active 
duty.

3.  In September 2001, the appellant filed her claim of 
entitlement to Dependency and Indemnity Compensation (DIC) as 
a surviving parent of a deceased veteran.

3.  For purposes of determining eligibility to DIC, the 
annual income limit for an un-remarried sole surviving parent 
was $10,584.00 for calendar year 2001.

4.  The appellant's countable annual income was $42,101.00 
for calendar year 2001.


CONCLUSION OF LAW

Entitlement to Dependency and Indemnity Compensation as a 
surviving parent of a deceased veteran has not been 
established.  38 U.S.C.A. §§ 1315, 5312 (West 2002); 
38 C.F.R. §§ 3.25, 3.251, 3.260, 3.262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
supra.

In the present case, regarding the issue of entitlement to 
Dependency and Indemnity Compensation (DIC) as a surviving 
parent of a deceased veteran, a substantially complete 
application was received on September 5, 2001.  Thereafter, 
the AOJ (in this case, the RO) denied this claim by a 
September 2001 letter, because the appellant's income greatly 
exceeded the income limitation for the benefit sought.  By 
that denial letter and by means of a statement of the case 
(SOC) issued to the appellant and her service representative 
on November 12, 2002, the RO provided notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, what information and evidence must be 
submitted by her, and what information and evidence VA was 
responsible for obtaining.

The Board acknowledges that the appellant and her service 
representative were provided with VCAA notice contemporaneous 
with and subsequent to the denial of her claim.  However, any 
insufficiency with respect to the timing or the content of 
the notice is non-prejudicial to the appellant.  See Desbrow 
v. Principi, 18 Vet. App. 30, 32 (2004) (where there is no 
possibility that benefits could be awarded under the facts 
averred by the claimant, the failure to provide VCAA notice 
is non-prejudicial error); and Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (same).

As VA's General Counsel recently held in VAOPGCPREC 5-2004, 
VA is not required to provide claimants with VCAA notice 
where claims cannot be substantiated by any additional 
evidence because there is no legal basis for the claims or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  In 
this case, the appellant's DIC claim cannot be substantiated 
because undisputed facts about the appellant's income render 
her ineligible for DIC as a surviving parent of a deceased 
veteran.  Simply put, this case involves an analysis of 
relevant law and regulations governing DIC claims and does 
not require an interpretation of (undisputed) facts regarding 
the appellant's income.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (VCAA inapplicable where statute, and not 
evidence, is dispositive); and Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000) (VCAA does not affect cases where issue on 
appeal is solely one of statutory interpretation), aff'd, 281 
F.3d 1384 (Fed. Cir. 2001), cert. denied, 537 U.S. 821 
(2002).  

Here, the appellant reported on her VA Form 21-535 filed in 
September 2001 that her annual income for calendar year 2001 
was $30,000.00 from wages or earnings, $13,440.00 from Social 
Security, and $5.00 from other sources.  (Under current 
income exclusion guidelines, only 90 percent of the 
appellant's Social Security retirement (or $12,096.00) can be 
counted as income for purposes of determining entitlement to 
DIC).  On these facts, the appellant's total annual income 
was $42,101.00 for calendar year 2001.  These facts are not 
in dispute, and the appellant has not indicated that her 
income level has changed from what she reported in September 
2001.  

Instead, she contends on appeal that it is "unfair" for VA 
to impose strict annual income limits on DIC claimants.  
Specifically, in a statement on her substantive appeal (VA 
Form 9) received at the RO in November 2002, the appellant 
asserted that, regardless of her annual income for calendar 
year 2001, because she had not received any VA benefits at 
the time of the veteran's death in 1969 and because her 
income at that time "was much lower than the legal limit set 
for DIC by the VA," she was entitled to DIC and "back pay" 
for benefits which should have been awarded by VA at the time 
of the veteran's death.  Further, in a statement received at 
the RO in December 2002, the appellant stated, "I believe 
the law is wrong."  Thus, even if the appellant's DIC claim 
was remanded to the RO, there is no reasonable possibility 
that additional evidence could be obtained in support of this 
claim.      

The appellant's service representative also has not argued 
during the pendency of this appeal that this claim should be 
remanded for additional VCAA notice.  On a VA Form 646 
received at the RO in December 2002, the appellant's service 
representative limited his argument to a recitation of the 
"reasonable doubt" standard found in 38 C.F.R. § 3.102 and 
requested that the appellant be awarded DIC because the 
veteran had been drafted in 1969 and later died during basic 
training.

Accordingly, the appellant in this case has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices; therefore, 
adjudication of this claim without prior referral to the RO 
for additional VCAA notice poses no risk of prejudice to the 
appellant.  Accordingly, the Board determines that additional 
development or notification is not required in this case 
because it would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when extensive 
factual development indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).


Analysis

The appellant and her service representative essentially 
contend on appeal that, although her annual income clearly 
exceeds the annual income limits for an award of Dependency 
and Indemnity Compensation (DIC) as a surviving parent of a 
deceased veteran, she is nonetheless entitled to DIC.

The Board observes that Dependency and Indemnity Compensation 
is not payable to a veteran's surviving parent where the 
surviving parent's annual income exceeds the income limits 
set by 38 U.S.C.A. §§ 1315 and 5312 (West 2002).  See 
38 C.F.R. § 3.251(a).  Effective December 1, 2000, the 
maximum annual income limit for payment of DIC was $10,584.00 
for a sole surviving parent who had not remarried during 
calendar year 2001.  The pertinent regulations provide that 
payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income is counted for 
the calendar year in which it is received by the claimant.  
38 C.F.R. §§ 3.251(b) and 3.260 (2003).  However, as noted 
above, in defining income for DIC purposes, 10 percent of 
retirement payments received by a deceased veteran's 
parent(s) from Social Security or other sources will be 
excluded.  The remaining 90 percent is considered income.  
38 C.F.R. § 3.262(e)(4) (2003).  Therefore, the appellant's 
countable annual income was $42,101.00 for calendar year 
2001.

There are several deductions or exclusions from income that 
may be applicable to the appellant's DIC claim.  First, for 
purposes of determining entitlement to DIC, any un-reimbursed 
or "unusual" medical expenses can be excluded from income 
within the calendar year that they are paid.  The term 
"unusual" means excessive and generally is defined as 
exceeding five percent of the claimant's reported annual 
income.  38 C.F.R. § 3.262(l)(4) (2003).  Second, any 
expenses paid by the appellant for the veteran's last illness 
and burial that were not otherwise reimbursed will be 
excluded from her income.  The claimant's statements as to 
the nature and amount of the veteran's final illness and 
burial expenses that she paid will be accepted as true unless 
there is contradictory information in the record.  38 C.F.R. 
§§ 3.262 (o) and (p) (2003).  

Unfortunately, none of these income exclusions apply to the 
appellant's DIC claim as a surviving parent of a deceased 
veteran.  The appellant clearly indicated that she had no un-
reimbursed or unusual medical expenses in calendar year 2001 
by writing "N/A" (or "Not Applicable") in the appropriate 
boxes for listing un-reimbursed or unusual medical expenses 
found on page 2 of her VA Form 21-535 received at the RO in 
September 2001.  Further, the September 2001 denial letter 
advised the appellant of what could be used to lower her 
countable income, and provided her with specific forms to 
complete to provide such information.  However, the appellant 
has not submitted any evidence showing un-reimbursed or 
unusual medical expenses that she paid for herself in 
calendar year 2001 that could be deducted from her reported 
annual income.  A review of the evidence of record also does 
not indicate - nor does the appellant contend - that she 
incurred any expenses in calendar year 2001 related to the 
veteran's last illness and burial, since the veteran died in 
1969.
  
Taking into account the relevant evidence outlined above, the 
Board finds that the evidence does not support the 
appellant's claim of entitlement to Dependency and Indemnity 
Compensation (DIC) as a surviving parent of a deceased 
veteran.  The Board acknowledges that the appellant is the 
veteran's sole surviving parent (his mother) and that the 
veteran died in service in November 1969.  However, with 
respect to the appellant's argument concerning the fairness 
of income limits for DIC claimants, the Board notes that it 
is not free to depart from the law and regulations found in 
Title 38 of the United States Code and the Code of Federal 
Regulations, particularly with regard to the mechanical 
application of income limits to DIC claims.  The law and 
regulations pertaining to DIC awards for surviving parents 
are quite clear-where claimants fail to meet the strict 
annual income limits, DIC cannot be awarded to the surviving 
parent(s) of a deceased veteran.  38 U.S.C.A. §§ 1315 and 
5312 (2003).  Here, it is undisputed that the appellant's 
income was $42,101.00 and that the annual income limit for 
DIC awards to a surviving parent of a deceased veteran was 
$10,584.00 for calendar year 2001.  

With respect to the specific contention advanced by the 
veteran's service representative that all reasonable doubt 
should be resolved in the appellant's favor and the DIC claim 
should be granted, the Board finds that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to DIC as a surviving parent of a deceased veteran.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Thus, the Board determines that the appellant's claim of 
entitlement to DIC as a surviving parent of a deceased 
veteran must be denied.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to Dependency and Indemnity Compensation as a 
surviving parent of a deceased veteran is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



